CONFIDENTIAL

EXHIBIT 10.15.1




AMENDMENT NO. 1 TO REAL-TIME SETTLEMENT AGREEMENT




This Amendment (this “Amendment”), amending the Real-Time Settlement Agreement,
effective as of February 9, 2006 (the “Agreement”) entered into by and between
Applera Corporation (“Applera”), a corporation of the State of Delaware, through
its Applied Biosystems Group, having an office at 850 Lincoln Centre Drive,
Foster City, California 94404, on the one hand, and Bio-Rad Laboratories, Inc.
(“Bio-Rad”), a corporation of the State of California having an office at 1000
Alfred Nobel Drive, Hercules, California 94547, and MJ Research, Inc. (“MJ
Research”), having a place of business at 590 Lincoln Street, Waltham, MA
 02451, on the other hand (collectively, “the Parties”), is entered into by and
between Applera on the one hand, and Bio-Rad and MJ Research on the other hand,
as of May 4, 2007 (the “Amendment Date”).




RECITALS




WHEREAS, as part of a settlement of that certain litigation in which Applera
sued Bio-Rad and MJ Research in Civil File No. 3:04-CV-01881-RNC in the United
States District Court for the District of Connecticut, Applera on the one hand,
and Bio-Rad and MJ Research on the other hand, entered into the Agreement and
that certain Real-Time Instrument Patent License Agreement on February 9, 2006;




WHEREAS, Applera, before the Regional Court Düsseldorf, sued Bio-Rad (docket no.
4a O 44/03, currently on appeal before the Higher Regional Court Düsseldorf as
case no. I-2 U 55/04) and MJ Research (docket no. 4a O 235/03, currently on
appeal before the Higher Regional Court Düsseldorf as case no. I-2 U 57/04) for
infringement of European Patent No. 872562;




WHEREAS, Bio-Rad and MJ Research filed an opposition to European Patent No.
872562; and




WHEREAS, the Parties wish to settle the aforementioned German Proceedings and
Related Appeals and their disputes relating to the validity and enforceability
of European Patent No. 872562, in part by amending the Agreement, pursuant to
the terms and conditions of this Amendment.  




NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:





122681-7

1 of 20

Legend:

[**]  This material has been omitted pursuant to a request for confidential
treatment.  The material has been filed separately with the Commission.







CONFIDENTIAL




I.

DEFINITIONS.  




I(A)

Section 1.4 of the Agreement shall be deleted in its entirety and replaced as
follows:




1.4.

 “License Agreement” means that certain “Real-Time Instrument Patent License
Agreement” entered into by the Parties on February 9, 2006 but made effective as
of April 1, 2005, attached hereto as Exhibit B, as amended by that certain
“Amendment No.1 to Real-Time Instrument Patent License Agreement” entered into
by the Parties as of the Amendment Date, attached hereto as Exhibit G.

I(B)

 Section 1.5 of the Agreement shall be deleted in its entirety and replaced as
follows:




“1.5

“Bio-Rad Accused Instruments” means all instruments set forth in Exhibit C
attached hereto, as well as all equivalent or immaterially distinct variants
thereof, including without limitation any other instruments that were accused of
infringement at any time in the Real-Time Litigation or the German Proceedings,
regardless of the name under which such products were or will be sold and
whether or not sold or offered for sale in conjunction with any thermal cycler.”
 




I(C)

 Section 1.6 of the Agreement shall be deleted in its entirety and replaced with
the following:

“1.6

“MJ Research Accused Instruments” means all instruments set forth in Exhibit D
attached hereto, as well as all equivalent or immaterially distinct variants
thereof, including without limitation any other instruments that were accused of
infringement at any time in the Real-Time Litigation or the German Proceedings
regardless of the name under which such products were or will be sold and
whether or not sold or offered for sale in conjunction with any thermal cycler.”




I(D)

 Section 1.9 of the Agreement shall be deleted in its entirety and replaced with
the following

“1.9

“Related Patents” refers to all of Applera’s United States patents and
applications that claim priority from United States application Serial No.
07/695,201, all Canadian counterparts thereof, and the European Patent.”





122681-7

2 of 20







CONFIDENTIAL







I(E)

Article 1 of the Agreement shall be amended by adding the following after
Section 1.14:

“1.15

“Amendment” shall mean that certain Amendment No. 1 to this Agreement by and
between the Parties effective as of the Amendment Date.




1.16

“Amendment Date” shall mean April 27, 2007.




1.17

“European Opposition” shall mean any and all oppositions against the European
Patent and/or nullity/revocation actions against the national part of the
European Patent made by Bio-Rad and/or MJ Research.




1.18

“European Patent” means European Patent No. 872562.




1.19

“German Proceedings” shall mean the Regional Court Düsseldorf litigations
between Applera on the one hand and Bio-Rad and MJ Research on the other hand in
cases no. 4a O 44/03 and 4a O 235/03 respectively, and related Appeals no. I-2 U
55/04, and I-2 U 57/04 (EP 872562) before the Higher Regional Court Düsseldorf.”




1.20

“Defensive Nullity Action” shall have the meaning set forth in Section 2.3
herein.




1.21

“German Judgments” shall have the meaning set forth in Section 2.3 herein.




1.22

“Non-Accused Countries” shall mean those European countries where Applera has
not, as of the Amendment Date, filed an infringement action under the European
Patent against Bio-Rad or MJ Research.”




II.

CONSENT JUDGMENT

II(A)

Article 2 shall be amended by adding the follow sections after Section 2.2 of
the Agreement:













[**]








122681-7

3 of 20







CONFIDENTIAL














































[**]
































































2.4

Without limiting any of the foregoing Section 2.3, each of Bio-Rad and MJ
Research hereby stipulate that




[**]














122681-7

4 of 20







CONFIDENTIAL




2.5.
















[**]



















 




2.6




[**]







III.

LICENSE

III(A)

The last sentence of Section 3.1 of the Agreement shall be deleted and replaced
with the following:  “The Bio-Rad Parties hereby acknowledge and agree that the
License Agreement is personal in nature, and that, except as set forth in the
License Agreement, MJ Research’s and Bio-Rad’s rights and obligations under the
License Agreement are non-delegable and non-assignable and that such agreements
cannot be assumed or assumed and assigned by a trustee or debtor-in-possession
in bankruptcy as set forth in section 365(c)(1) of the Bankruptcy Code or any
similar provisions of state or federal law or of the laws of any applicable
foreign jurisdiction.”

III(B)

Section  3.2 of the Agreement shall be deleted in its entirety and replaced with
the following:  

“3.2

Cross Default; Remedies for Material Breach.  The Parties expressly acknowledge
and agree that any material breach of the License Agreement, including, without
limitation, failure to pay royalties and other payments due thereunder (subject
to the cure provisions set forth therein) shall constitute a breach of this
Agreement and conversely, any material breach of this Agreement shall constitute
a material breach of the License Agreement.  Without limiting Applera’s legal or
equitable remedies, upon any such material breach, Applera shall have the right
to immediate





122681-7

5 of 20







CONFIDENTIAL




enforcement of the Consent Judgment (including, without limitation, any
injunctive relief therein) and./or the German Judgments (as applicable). Without
limiting the foregoing or any of Applera’s other legal or equitable remedies,
Applera shall also have the right of rescission (i) of this Agreement and/or the
License Agreement in the event that any payment that is required to be paid to
Applera within three (3) business days after the Signing Date (as defined in the
License Agreement) under the License Agreement is not paid in full upon such
date and (ii) of the Amendment and/or the Amendment No. 1 to the Real-Time
Instrument Patent License Agreement entered into by and between the Parties of
even date herewith in the event that any payment that is required to be paid to
Applera under Section 3.11 of the License Agreement (as amended) is not paid in
full upon the due date provided therein for such payment.”

IV.

RELEASE

IV(A)

Section 4.2 of the Agreement shall be amended by replacing the reference in the
last paragraph of such Section to




[**]







IV(B)

Article 4 shall be amended by adding the following sections after Section 4.2 of
the Agreement:

“4.3

Bio-Rad and MJ Research Release of Claims Related to the German Proceedings.  As
of the Amendment Date, Bio-Rad and MJ Research, for themselves and for the other
Bio-Rad Parties: (i) represent and warrant that none of them are participating
in litigation involving (or asserting claims against) Applera, Applera’s
affiliates, or Applera’s intellectual property rights, other than the German
Proceedings and the European Opposition; and (ii) do hereby fully release,
acquit and forever discharge Applera and each of its parents, subsidiaries,
affiliates (including, without limitation, Affiliates) and all of its officers,
directors, principals, shareholders, representatives, agents, successors and
assigns from any and all claims, causes of action, charges, grievances,
obligations, rights, demands, debts, damages, costs, losses, liabilities of any
nature, whether known or unknown, arising anytime prior to the Amendment Date:
(A) relating to the European Patent (including, without limitation, its
enforcement, alleged unenforceability, misuse or invalidity of any claims based
upon or asserting violations of antitrust or unfair competition law); or (B)
that were (or are of the same nature as those that were) asserted in, or that
could have been asserted in, or relating to the allegations in or





122681-7

6 of 20







CONFIDENTIAL




arising from any of the German Proceedings or European Opposition including,
without limitation, any claims based upon or asserting violations of antitrust
law or unfair competition law; provided, however, that nothing herein shall be
construed to release Applera from any future obligations under this Agreement.
 Bio-Rad and MJ Research for themselves and the other Bio-Rad Parties hereby
further acknowledges that each of them expressly waives any and all provisions,
rights, and benefits conferred by any law of any state or territory of the
United States, any foreign jurisdiction, or principle of common law, including,
without limitation, California Civil Code section 1542, which provides that a
release does not extend to claims that a party does not know or suspect to exist
in such party’s favor at the time of executing the release, which if known by
such party may have materially affected such party’s settlement.  

4.4

Dismissal With Prejudice.  Without limiting Sections 4.1-4.3 above, Bio-Rad and
MJ Research for themselves and their parents, subsidiaries, affiliates and all
of their officers, directors, principals, shareholders, representatives,
successors and assigns agree (i) not to assert, file, pursue or cooperate in the
assertion, filing or pursuit by any third party of any claims or causes of
action against or adverse to Applera (or entities that as of the Amendment Date
are Affiliates of Applera) arising from any acts, facts or circumstances
existing or of the same nature as such acts, facts or circumstances existing as
of or prior to the Amendment Date and which in any way arise from or relate to
any of the following: the European Patent or the subject matters of the German
Proceedings and/or European Opposition; (ii) to dismiss with prejudice any
claims or causes asserted heretofore by any of Bio-Rad and MJ Research against
Applera within the scope of the waiver and release set forth in Section 4.3
herein; and (iii) to use their best efforts to cause to be dismissed or
terminated with prejudice any claims or causes of action asserted (with the
assistance, participation or cooperation of any of Bio-Rad and MJ Research) by
third parties against Applera.  







[**]


























122681-7

7 of 20







CONFIDENTIAL




























[**]




















































V.

GENERAL

V(A)

 Section 5.12 shall be deleted in its entirety and replaced with the following:
 “5.12  Legal Costs.  The Parties agree that

[**]




V(B)

Section 5.13 of the Agreement shall be amended by deleting the following
sentence:  “Notwithstanding anything herein to the contrary,







[**]














122681-7

8 of 20







CONFIDENTIAL




VI.

GENERAL TERMS OF AMENDMENT

VI(A)

Entire Agreement.  Except as amended by this Amendment, the terms and conditions
of the Agreement shall remain in full force and effect.  This Amendment,
together with the Agreement as amended herein, the Consent Judgment, the License
Agreement (as amended by Amendment No. 1 to the Real-Time Instrument Patent
License Agreement of even date herewith) and Amendment No. 1 to the Real-Time
Instrument Patent License Agreement, constitute the entire agreement between the
Parties as to the subject matter hereof, and supersede all prior negotiations,
representations, agreements and understandings.  The terms and conditions of
this Amendment shall control and take precedence in the event of any conflict
between the terms and conditions of this Amendment and the Agreement.  Neither
this Amendment nor the Agreement may be further amended or modified, except by a
written agreement executed by the duly authorized representatives of the Parties
hereto.  Concurrent with this Amendment, the Parties have also entered into that
certain PCR Methods/Enzyme Patent License Agreement, with an effective date of
April 1, 2007, concerning separate subject matter than this Amendment and the
Agreement.

VI(B)

Certain Representations of the Parties.  Each Party hereto represents that: (i)
such Party has been fully advised by counsel in connection with the negotiation
and execution of this Amendment; (ii) each has the corporate power and
authority, and the legal right, to make, execute, deliver and perform this
Amendment; (iii) no consent or authorization or, filing with, any governmental
authority is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment, (iv) the execution, delivery and
performance of this Amendment will not violate any requirement of law or any
contractual obligation of such Party and will not result in, or require, the
creation or imposition of any lien on any of their respective properties or
revenues pursuant to any requirement of law or any such contractual obligation
(other than the liens created by this Amendment) and (v) this Amendment
constitutes a legal, valid and binding obligation of each Party, enforceable
against each such Party, its affiliates, successors and assigns in accordance
with its terms.

VI(C)

Governing Law and Venue.  This Amendment, its construction, performance and
enforcement shall be governed by the laws of the State of California without
regard to any choice of law provisions.  All claims or disputes arising under or
with respect to this Amendment, or with respect to the interpretation,
performance, enforcement, or breach of this Amendment, shall be resolved in the
District Court, which shall have exclusive jurisdiction for all such claims or
disputes.  If for any reason the





122681-7

9 of 20







CONFIDENTIAL




District Court or other court with jurisdiction holds that the District Court
lacks jurisdiction to adjudicate any such claim or dispute, the Parties agree
that the exclusive jurisdiction and venue for resolving such claim or dispute
shall reside in the courts of the State of California, the courts of the United
States in the Northern District of California, and appellate courts from any
thereof.  Each Party consents that any such action or proceeding may be brought
in such courts and waives any objection or defense (including, without
limitation any defense of inconvenient forum) that it may now or hereafter have
to the venue of any such action or proceeding in any such court.

VI(D)

Service of Process.  Without limiting the right to effect service of process in
any other manner permitted by law, service of process in any such action or
proceeding arising under or with respect to this Amendment, or with respect to
the interpretation, performance, enforcement, or breach of this Amendment may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Party at its
address referred to in the Agreement.

VI(E)

Severability.  If any provision hereof should be held invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by
applicable law: (a) all other provisions hereof shall remain in full force and
effect and shall be liberally construed in order to carry out the intent of the
Parties as nearly as may be possible, and (b) the Parties agree to negotiate in
good faith a provision, in replacement of the provision held invalid, illegal or
unenforceable, that is consistent with applicable law and accomplishes, as
nearly as possible, the original intention of the Parties with respect thereto.
 To the fullest extent permitted by applicable law, each Party hereby waives any
provision of law that would render any provision hereof prohibited or
unenforceable in any respect.

VI(F)

Construction.  Except where the context otherwise requires, wherever used, the
singular shall include the plural and the word “or” is used in the inclusive
sense.  The captions and headings of this Amendment are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Amendment or the intent of any provision contained in this
Amendment.  Each Party hereto and its counsel have participated fully in the
review and negotiation of this Amendment.  Both Parties have participated
equally in the formation of this Amendment; the language of this Amendment shall
not be presumptively construed against either Party.

VI(G)

Waiver.  The waiver by either Party hereto of any right hereunder shall not be
deemed a waiver of any other right hereunder.   Temporary waiver or





122681-7

10 of 20







CONFIDENTIAL




forbearance hereunder shall not constitute permanent waiver.

VI(H)

Execution in Counterparts.  This Amendment may be executed (including via
facsimile) in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

VI(I)

No Third Party Beneficiary.  The representations, warranties, covenants, rights
and obligations set forth in this Amendment are for the sole benefit of the
Parties and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any third parties.

VI(J)

Assignment.  







[**]










VI(K)

Nondisclosure Obligation.  Without limiting the confidentiality obligations of
the Agreement, each Party shall forever maintain the confidentiality of this
Amendment and all exhibits hereto and the terms hereof or the subject matter of
any negotiations with Applera preceding this Amendment in accordance with the
provisions of Section 5.13 of the Agreement as applicable to the Agreement.




[Signature page follows.]




/ / /





122681-7

11 of 20







CONFIDENTIAL







IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their respective authorized representatives, effective as of the
Amendment Date.







BIO-RAD LABORATORIES, INC.

APPLERA CORPORATION, through its APPLIED BIOSYSTEMS GROUP




Date: May 4, 2007




Date: May 4, 2007




By:  







      /s/  Sanford S. Wadler             




By:




          /s/   Mark P. Stevenson                




Title:  




       Vice President                        

           Mark P. Stevenson

Title:  Vice President of Applera Corporation and President, Molecular and Cell
Biology Division, Applied Biosystems







 

 

 

MJ RESEARCH, INC.




Date: May 4, 2007







By:  







             /s/  Sanford S. Wadler            




Title:  




                   Vice President                  

 

 














122681-7

12 of 20







CONFIDENTIAL




EXHIBIT G




(See Exhibit 10.17.1 filed concurrently herewith in connection with Bio-Rad’s
Form 10-Q for the quarterly period ended June 30, 2007)








122681-7

13 of 20





